United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40230
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ELIZABETH LOYOLA-HERNANDEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-1016-1
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Elizabeth Loyola-Hernandez pleaded guilty to one count of

illegally transporting an illegal alien for the purpose of

financial gain and was sentenced to 10 months’ confinement.

     Loyola argues that a conflict exists between the district

court’s oral pronouncement of sentence and the written judgment

because the written judgment contains a condition of supervised

release prohibiting the possession of a dangerous weapon, but at

the sentencing hearing, the court did not mention this

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40230
                                  -2-

prohibition.     For the reasons outlined in United States v.

Torres-Aguilar, 325 F.3d 934, 935-38 (5th Cir. 2003), we conclude

that the district court’s omission of the dangerous-weapon

prohibition during the oral pronouncement of sentence did not

create a conflict with the sentence set forth in the judgment.

     AFFIRMED.